DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1 February 2022 have been fully considered but they are not persuasive. 
Applicant points to an alleged typographical error in the Wald citation, the examiner could not find said alleged typographical error in the Non-Final Office Action in order to fix it when writing the instant Office Action. In the circumstance that said alleged typographical has been carried to this Office Action or if said alleged typographical error caused any confusion, the examiner apologizes for any inconvenience.
Applicant argues that there is no mention of controlling activation of any light based on fan speed in the provisional applications of Wald, the examiner respectfully disagrees. Note that in the provisional applications Wald clearly discloses the microprocessor configured to adjust the light source to satisfy a level of disinfecting correlated to a setting of the fan, the setting being a speed setting. The examiner points to the definition of activation as per Merriam-Webster online dictionary being: to make active or more active. In the current instance and under the broadest reasonable interpretation of the claims, Wald clearly satisfies controlling activation of the light source by making them more active when the fan assembly is moving from a lower level to a higher level of disinfection. Furthermore, a person of ordinary skills in the art could clearly determine that when the fan assembly of Wald is not operating and the operation status changes to operating and rotating at any given speed setting, the microprocessor is configured to make active the light source to achieve the level of disinfecting needed 
Applicant points to new claims 40-44 having support on page 12 of the specification. Although the examiner agrees that there is proper support for the newly added claims, the examiner points out that said new claims are directed to a related subcombination invention which is being restricted by original presentation, see below for more details.

Election/Restrictions
Newly submitted claims 40-44 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claims 1-39 were directed to a ceiling fan with a controller for controlling activation of lights based on a fan speed, classified in H05B 47/105, and 
Claims 40-44 are directed to a ceiling fan with a fan motor controller and a remote control that provides a speed reference signal, classified in H02P 23/0027 and/or H02P 23/16.

The inventions are independent or distinct, each from the other because:
Claims 1-39 and claims 40-44 are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination claims 40-44 has separate utility such as allowing a user selecting a desired speed setting that is communicated to the fan motor controller to achieve said motor speed.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) . 

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 40-44 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller for controlling activation” in claims 1, 4-8, 10-13, 17-24, 31-35, 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, 11-13, 19-22, 24, 31-35 and 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wald et al – hereafter Wald – (US 20210353813 A1).

Regarding claim 1, Wald teaches a fan (Fig.5-8) adapted to be mounted to a ceiling (¶49), comprising: 
a hub (Fig.5, 502/508) connected to a plurality of fan blades (Fig.5, 512); 
a motor adapted to rotate the hub (¶185, note “motor inside housing”); 
one or more lights (Fig.5/7, 506/706; ¶185, note “Fixture 506 may include an array (not shown) of germicidal emitters;” ¶189, note “emitters 706”) connected to the fan for providing ultraviolet germicidal light (¶185, note “Fixture 506 may include an array (not shown) of germicidal emitters;” ¶189, note “emitters 706”); and
a controller for controlling activation of the one or more lights (this element is interpreted under 35 U.S.C. 112(f) as a control board as described in pages 12-13 of the specification to accomplish the claimed function, and equivalents thereof. Wald teaches a control/microprocessor, ¶120) based on an indication that a fan speed is above a pre-determined amount (¶120, note “microprocessor may be configured to adjust the light source to provide a level of disinfecting energy that is correlated with a setting of the fan. The setting may be a speed setting”).

claim 5, Wald further teaches an annular tray (Fig.5/7/9, 514) adapted to receive a support (Fig.5/7/9, 520/912), the tray supporting the one or more lights for providing ultraviolet germicidal light (Fig.5/7/9).

Regarding claim 6, Wald further teaches the one or more lights are provided on a circuit board (inherent component of LEDs; ¶50, note “apparatus may include a germicidal energy source… energy source may include an emitter… emitter may include a light-emitting diode”).

Regarding claim 7, Wald further teaches the circuit board comprises an annular structure including a plurality of interconnected segments (Fig.7/8, 712/714), each of the plurality of segments including at least one light emitting diode for generating ultraviolet germicidal light (Fig.7/8, 706).

Regarding claim 8, Wald further teaches the annular tray is adapted to support the one or more lights or a circuit board (inherent component of LEDs; ¶50, note “apparatus may include a germicidal energy source… energy source may include an emitter… emitter may include a light-emitting diode”) at an angle relative to a horizontal plane (Fig.7/9).

Regarding claim 11, Wald further teaches the circuit board is C-shaped (Fig.7/8, 712/714).

Regarding claim 12, Wald further teaches the circuit board comprises at least two semi-annular portions (Fig.7/8, 702/712/714) connected by a connector (¶201, note “connector 710 from array 702”).

claim 13, Wald further teaches the circuit board includes one or more lights adapted for generating non-ultraviolet light (¶154, note “fixture may include a visible light emitter;” ¶167, note “Power OFF-visible light | Power ON-visible light”).

Regarding claim 19, Wald further teaches a circuit board (inherent component of LEDs; ¶50, note “apparatus may include a germicidal energy source… energy source may include an emitter… emitter may include a light-emitting diode”) is adapted to be positioned substantially around the support without dismounting the support from the ceiling (¶201).

Regarding claim 20, Wald further teaches a circuit board (inherent component of LEDs; ¶50, note “apparatus may include a germicidal energy source… energy source may include an emitter… emitter may include a light-emitting diode”) comprises a plurality of semi-annular segments (Fig.7/8, 712/714) adapted to connect together to form an annular structure surrounding the support (Fig.7/8).

Regarding claim 21, Wald further teaches a fan (Fig.5-8) adapted to be mounted to a ceiling (¶49), comprising: 
a hub (Fig.5, 502/508) connected to a plurality of fan blades (Fig.5, 512); 
a motor adapted to rotate the hub (¶185, note “motor inside housing”); 
one or more lights (Fig.5/7, 506/706; ¶185, note “Fixture 506 may include an array (not shown) of germicidal emitters;” ¶189, note “emitters 706”) connected to the fan for providing ultraviolet germicidal light (¶185, note “Fixture 506 may include an array (not shown) of germicidal emitters;” ¶189, note “emitters 706”); and
a controller for controlling activation of the one or more lights (this element is interpreted under 35 U.S.C. 112(f) as a control board as described in pages 12-13 of the specification to accomplish the 

Regarding claim 22, Wald further teaches the controller controls activation of the one or more lights based on an indication that a fan speed is above a pre-determined amount (¶120, note “microprocessor may be configured to adjust the light source to provide a level of disinfecting energy that is correlated with a setting of the fan. The setting may be a speed setting”).

Regarding claim 24, Wald further teaches the one or more lights are connected to a circuit board (inherent component of LEDs; ¶50, note “apparatus may include a germicidal energy source… energy source may include an emitter… emitter may include a light-emitting diode”) adapted to be positioned substantially around a support (Fig.5/7/9, 520/912) without dismounting the support from the ceiling (¶201).

Regarding claim 31, Wald further teaches the one or more lights comprise LEDs (¶50, note “apparatus may include a germicidal energy source… energy source may include an emitter… emitter may include a light-emitting diode”) turned on when the motor is operational (¶120, note “microprocessor may be configured to adjust the light source to provide a level of disinfecting energy that is correlated with a setting of the fan. The setting may be a speed setting.”).

Regarding claim 32, Wald further teaches an annular tray (Fig.5/7/9, 514) adapted to receive a support (Fig.5/7/9, 520/912), the tray supporting the one or more lights for providing ultraviolet germicidal light (Fig.5/7/9).

Regarding claim 33, Wald further teaches the one or more lights are provided on a circuit board (inherent component of LEDs; ¶50, note “apparatus may include a germicidal energy source… energy source may include an emitter… emitter may include a light-emitting diode”).

Regarding claim 34, Wald further teaches the one or more lights comprise light emitting diodes (¶50, note “apparatus may include a germicidal energy source… energy source may include an emitter… emitter may include a light-emitting diode”), wherein the circuit board comprises an annular structure including a plurality of interconnected segments (Fig.7/8, 712/714) each of the plurality of segments including at least one of the light emitting diodes for generating ultraviolet germicidal light (Fig.7/8, 706).

Regarding claim 35, Wald further teaches the annular tray is adapted to support the one or more lights or the circuit board at an angle relative to a horizontal plane (Fig.7/9).

Regarding claim 37, Wald further teaches the circuit board comprises at least two semi-annular portions (Fig.7/8, 702/712/714) connected by a connector (¶201, note “connector 710 from array 702”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wald et al – hereafter Wald – (US 20210353813 A1) as applied to claims 1 and 21 above, and further in view of First et al – hereafter First – (US 8,080,203 B2).

Regarding claims 4 and 23, Wald teaches all limitations from claims 1 and 21, see above, however, does not explicitly teach a circuit for generating a signal indicative of a need to service the one or more lights based on a time of operation of the motor.
First teaches a fan (Fig.1, 40) adapted to be mounted to a ceiling (column 2 line 32-33, note “ceiling-mounted apparatus”) and including one or more lights (Fig.2, 50/70; note lights 50 emit UVGI). First further teaches the lights assembly comprise means to control various operating parameters of the lights including monitoring the number of hours the UVC lamp is illuminated, maintain constant UVC emission strength based on the number of hours of UVC lamp(s) operation and emitting a visual signal to indicate that the UVC lamp has expended its useful life span and needs replacement (column 6 line 8-17). Furthermore, First teaches operating the fan to expose air to UVGI as it travels out of the fan assembly (Fig.9).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the fan of Wald by having a circuit for generating a signal indicative of a need to service the one or more lights based on a time of operation of the lights as taught by First because this would allow maintain constant UVC emission strength based on the number of hours of UVC lamp(s) operation and/or replace the lights when their useful life has been expended.
Furthermore, note that First discloses the UVC lights operate in combination with the fan which a person of ordinary skills in the art could determine that the time of operation of the lights and the fan will be the same, therefore, it would have been obvious before the effective filing date of the claimed .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wald et al – hereafter Wald – (US 20210353813 A1) as applied to claim 6 above, and further in view of Graziano et al – hereafter Graziano – (US 10,125,971 B2).

Regarding claim 10, Wald teaches all the limitations of claim 6, see above, however, does not explicitly teach the circuit board is flexible.
Graziano teaches a fan (Fig.5) adapted to be mounted to a ceiling (Fig.5, via 51) and including one or more LED lights (Fig.5, at 53; Fig.18, 018). Graziano further teaches the one or more LED lights being provided on a flexible circuit board (Fig.18, 184; column 7 line 12-14). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the fan of Wald by having the circuit board being a flexible circuit board as taught by Graziano because this would require a simple substitution of one known element (circuit board of Wald) for another (flexible circuit board of Graziano) to obtain predictable results (providing a circuit board where LEDs can be fixed and operated).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wald et al – hereafter Wald – (US 20210353813 A1) as applied to claim 5 above, and further in view of Yen (US 20130343052 A1).

Regarding claim 17, Wald teaches all the limitations of claim 5, see above, however, does not explicitly teach the tray includes a plurality of fins for promoting heat exchange.
Yen teaches a fan adapted to be mounted to a ceiling including LED lights (¶2). Yen further teaches the LED lights mounted a light seat (tray) that includes a plurality of fins (Fig.3, 12) so that heat generated by the LED light can be quickly and effectively dissipated (¶19).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the fan of Wald by having the fan tray including a plurality of fins for promoting heat exchange as taught by Yen because this would allow heat generated by the LED light being quickly and effectively dissipated.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wald et al – hereafter Wald – (US 20210353813 A1) as applied to claim 5 above, and further in view of Fanimation (Torch Ceiling Fan - Jan 2018 - Owner's Manual V.01).

Regarding claim 18, Wald teaches all the limitations of claim 5, see above, however, does not explicitly teach the annular tray includes a stanchion adapted to engage the support, and further including a fastener for fastening the stanchion to the support.
Fanimation teaches a fan (Page 18 Fig.1) adapted to be mounted to a ceiling (Page 18 Fig.1, via 1 as shown in Page 9). Fanimation further teaches the ceiling fan including a tray (Page 18 Fig.1, above motor 6, where LEDs 9 are located), a stanchion (Fanimation Page 7 Fig.3/4) connected to a support (Page 18 Fig.1, 2) via a fastener (Page 7 Fig.4; note clip, pin, screws/nuts); note said configuration is a known configuration to securely assemble and rotatably fix non rotating fan components to a ceiling.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745